DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.

Response to Amendment
The Amendment filed on 5/2/2022 has been entered. Claims 19-22, 24-27 and 62 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22, 24-27 and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites that “the coating material layer being a dried coating composition” and that the coating composition comprises a solvent. However, since the claim states that the coating material layer is dried, it would indicate that all of the solvent has been removed during the drying process. As the claim seems to indicate that all of the solvent has been removed it is unclear if the solvent is required for the final product or if the solvent is only an intermediate part of the product which is not there in the final form. If the solvent is not present in the final form of the product, the solvent would there have minimal patentable weight. Claims 20-22, 24-27 and 62 are rejected by virtue of their dependence on a rejected base claim.
Claim 19 recites “a second solvent … which has an at least 10% longer drying time than the first solvent.” However, this recitation is unclear as the ambient conditions in which the product is dried would have an effect on the drying times of each of the solvents. As the drying time would depend upon the ambient conditions, the recitation that the second solvent has at least 10% longer drying time than the first solvent. Claims 20-22, 24-27 and 62 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 19-22, 24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2011/0151491, hereinafter Dennis.
Regarding claim 19, Dennis teaches a pair of first and second disposable articles (the upper and lower plate in figure 3) adapted for use in a viscoelastic measurement apparatus for measuring coagulation characteristics of a blood sample (abstract), wherein a volume is defined in the apparatus between surfaces of the first and second disposable articles (figure 3), the volume adapted to receive the sample of blood (figure 3), the surfaces of the first and second disposable articles being adapted to move with respect to each other (figure 3), each surface being coated with a coating material layer (paragraph [0061]), the coating material layer being a dried coating composition (paragraph [0061]), the coating composition comprising a polymer (paragraph [0061]).
Dennis teaches the distance between the parallel plates is 50-250 µm and that the coating material promoted platelet adherence and/or activation (paragraph [0061]); however, Dennis is silent as to the thickness of the coating material layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum coating thickness to a range of 100 nm to 100 µm which would allow for the desired amount of platelet adherence and/or activation (paragraph [0061]) while minimizing the thickness of the coating to reduce costs and drying time (MPEP § 2144.05 (II)).  
The examiner notes that as the coating material is a dried coating composition, the solvent which is utilized is considered to be part of the process of forming the coating material layer and is therefore considered to be a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process and is therefore taught by Dennis (MPEP § 2113).  Here, the limitations as to the type of solvent utilized is given minimal patentable weight.
Regarding claim 20, Dennis teaches wherein the coating composition comprises at least one polymer (paragraph [0061]).
Regarding claim 21, Dennis teaches wherein the polymer comprised by the coating composition is a polymer comprising amide monomers (paragraph [0061]).
Regarding claim 22, Dennis teaches wherein the coating composition comprises polyamides (paragraph [0061]).
Regarding claim 24, Dennis teaches wherein the polymer comprised by the coating composition is polyamide (PA) (paragraph [0061]).
Regarding claim 27, the method of using one of the specified solvents is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process and is therefore taught by Dennis (MPEP § 2113).  Here, the limitations as to the type of solvent utilized is given minimal patentable weight.

Claim(s) 19-22, 24 and 27 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Dennis in view of GB 1335209, hereinafter Tamura.
Regarding claim 19, Dennis teaches a pair of first and second disposable articles (the upper and lower plate in figure 3) adapted for use in a viscoelastic measurement apparatus for measuring coagulation characteristics of a blood sample (abstract), wherein a volume is defined in the apparatus between surfaces of the first and second disposable articles (figure 3), the volume adapted to receive the sample of blood (figure 3), the surfaces of the first and second disposable articles being adapted to move with respect to each other (figure 3), each surface being coated with a coating material layer (paragraph [0061]), the coating material layer being a dried coating composition (paragraph [0061]), the coating composition comprising a polymer (paragraph [0061]).
If it is determined that the solvent is present in the final product, then Dennis is silent as to the solvent which is utilized to dissolve the polyamide to coat it onto the surface of the plates.
Tamura teaches the coating of glass with nylon (polyamide) dissolved in a solution of formic acid and the drying the carrier with heat (abstract).
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., dissolving polyamide in formic acid), and that in combination, each element merely would have performed the same function as it did separately (i.e., coating the substrate), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine the polyamide and glass plates of reference Dennis with coating by dissolving the polyamide in formic acid of reference Tamura, since the result would have been predictable. Further, as Dennis is silent with regards to specific method to coat the substrate, therefore, it would have been necessary and thus obvious to look to the prior art for conventional methods of coating. Tamura provides this conventional teaching showing that it is known in the art to use formic acid with the polyamide dissolved. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the coating with polyamide dissolved in formic acid from Tamura motivated by the expectation of successfully practicing the invention of Tamura. 
While Dennis and Tamura does not address the solvent is capable of dissolving at least 1 * 10' % v/v of the coating polymer and which forms a contact angle on the polymer material surface of the article of less than 90 when containing the coating polymer, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, a solvent is dissolves the polymer is disclosed. Absent persuasive evidence that the solvents are different, the prior art is considered to have the same properties with respect to the solvent as that is claimed. MPEP § 2112.01 (I-IV).
 Regarding claim 20, Dennis teaches wherein the coating composition comprises at least one polymer (paragraph [0061]).
Regarding claim 21, Dennis teaches wherein the polymer comprised by the coating composition is a polymer comprising amide monomers (paragraph [0061]).
Regarding claim 22, Dennis teaches wherein the coating composition comprises polyamides (paragraph [0061]).
Regarding claim 24, Dennis teaches wherein the polymer comprised by the coating composition is polyamide (PA) (paragraph [0061]).
Regarding claim 27, modified Dennis teaches wherein the coating composition comprises at least one solvent of an alkanol derivative (see supra).

Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennis with or without Tamura as applied to claim 20 above, and further in view of United States Patent No. 5,510,155, hereinafter Williams.
Regarding claims 25 and 26, Dennis with or without Tamura teach all limitations of claim 20; however, Dennis with or without Tamura fail to teach the coating material comprises an epoxy resin.
Williams teaches a blood collection assembly which has an epoxy resin as a coating on the polymeric material because it has a low gas permeability (Williams, column 4, lines 33-35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an epoxy resin to the coating material because it would decrease the gas permeability of the article (Williams, column 4, lines 33-35).

Claim(s) 19 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2006/0034734, hereinafter Schubert in view of Dennis with or without Tamura.
Regarding claims 19 and 62, Schubert teaches a pair of first and second disposable articles (items 3 and 7) adapted for use in a viscoelastic measurement apparatus for measuring coagulation characteristics of a blood sample (abstract), wherein a volume is defined in the apparatus between surfaces of the first and second disposable articles (figure 1), the volume adapted to receive the sample of blood (figure 1), the surfaces of the first and second disposable articles being adapted to move with respect to each other (figure 1), wherein the first disposable article is a measurement cup (item 3), and the second disposable article in a pin (item 7).
Schubert fails to teach each surface being coated with a coating material layer, the coating material layer being a dried coating composition, the coating composition comprising a polymer.
Dennis teaches a pair of first and second disposable articles (Dennis, the upper and lower plate in figure 3) adapted for use in a viscoelastic measurement apparatus for measuring coagulation characteristics of a blood sample (Dennis, abstract), wherein a volume is defined in the apparatus between surfaces of the first and second disposable articles (Dennis, figure 3), the volume adapted to receive the sample of blood (Dennis, figure 3), the surfaces of the first and second disposable articles being adapted to move with respect to each other (Dennis, figure 3), each surface being coated with a coating material layer (Dennis, paragraph [0061]), the coating material layer being a dried coating composition (Dennis, paragraph [0061]), the coating composition comprising a polymer (Dennis, paragraph [0061]) so that the coating can promote platelet adherence and/or activation (Dennis, paragraph [0061]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coated the measurement cup and pin of Schubert with polyamide because it would promote platelet adherence and/or activation (Dennis, paragraph [0061]).
If it is determined that the solvent is present in the final product, then Dennis is silent as to the solvent which is utilized to dissolve the polyamide to coat it onto the surface of the plates.
Tamura teaches the coating of glass with nylon (polyamide) dissolved in a solution of formic acid and the drying the carrier with heat (abstract).
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., dissolving polyamide in formic acid), and that in combination, each element merely would have performed the same function as it did separately (i.e., coating the substrate), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine the polyamide and glass plates of reference Dennis with coating by dissolving the polyamide in formic acid of reference Tamura, since the result would have been predictable. Further, as Dennis is silent with regards to specific method to coat the substrate, therefore, it would have been necessary and thus obvious to look to the prior art for conventional methods of coating. Tamura provides this conventional teaching showing that it is known in the art to use formic acid with the polyamide dissolved. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the coating with polyamide dissolved in formic acid from Tamura motivated by the expectation of successfully practicing the invention of Tamura. 
While Schubert, Dennis and Tamura does not address the solvent is capable of dissolving at least 1 * 10' % v/v of the coating polymer and which forms a contact angle on the polymer material surface of the article of less than 90 when containing the coating polymer, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, a solvent is dissolves the polymer is disclosed. Absent persuasive evidence that the solvents are different, the prior art is considered to have the same properties with respect to the solvent as that is claimed. MPEP § 2112.01 (I-IV).

Response to Arguments
Applicant’s arguments, see pages 5-8, filed 5/2/2022, with respect to the rejection(s) of claim(s) 19-22, 24 and 27 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dennis with or without Tamura.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796